UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G UNDER THE SECURITIES EXCHANGE ACT OF 1934 CAMTEK LTD. (Name of Issuer) Ordinary shares, par value NIS 0.01 per share M20791105 (Title of Class of Securities) (CUSIP Number) October 13, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: r Rule 13d-1(b) x Rule 13d-1(c) r Rule 13d-1(d) 13G CUSIP No M20791105 Page of 5 Pages 1. NAMES OF REPORTING PERSONSAvigdor Willenz I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY)N/A 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP N/A (a) (b) 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATIONIsraeli NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER1,604,758 6. SHARED VOTING POWER0 7. SOLE DISPOSITIVE POWER1,604,758 8. SHARED DISPOSITIVE POWER0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON1,604,758 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)5.3% TYPE OR REPORTING PERSONIN Item 1(a). Name of Issuer: CAMTEK LTD .( hereinafter referred to as the " Company" ) Item 1(b). Address of Issuer’s Principal Executive Offices: Ramat Gavriel Endstrial Zone P.O. Box 544 Migdal Haemek 23150 Israel Item 2(a). Name of Person Filing: Avigdor Willenz Item 2(b).Address of Principal Business Office, or, if none, Residence: Kamun M.P Bikat Beit hakerem Israel 20112 Item 2(c). Citizenship: Israeli Item 2(d). Title of Class of Securities: This statement relates to Ordinary Shares, par value NIS 0.01 per Share ( hereinafter to as "Ordinary Shares" ) Item 2(e). CUSIP Number: M20791105 Item 3. Identification of Persons filing pursuant to Rules 13d-1(b) or 13d-2(b) or (c): N\A Item 4. Ownership (a) Amount beneficially owned: As ofFebruary 3, 2011, Avigdor Willenz owned 1,604,758Ordinary Shares. (b) Percent of Class: 5.30% (c) Number of shares as to which such person has: (i)Sole power to vote or to direct the vote: (ii)Shared power to vote or to direct the vote: NONE (iii)Sole power to dispose or to direct the disposition of: 1,604,758 (iv)Shared power to dispose or to direct the disposition of: NONE Item 5.Ownership of Five Percent or Less of a Class. N\A Item 6.Ownership of More than Five Percent on Behalf of Another Person. N\A Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. N\A Item 8.Identification and Classification of Members of the Group. N\A Item 9.Notice of Dissolution of Group. N\A Item 10.Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 3,2011 Date /s/ Avigdor Willenz Signature Avigdor Willenz Name/Title
